WHEELER, District Judge.
This importation is of grass piquets, consisting of stalks of oats or of wheat, cut in the milk, and grasses dyed to imitate their natural color, mixed with palm- leaf and some artificial leaves, and bound with wire at the ends of the stems. They are about 15 inches long, and are used for millinery purposes. They were assessed at 50 per cent, ad valorem, under paragraph 425 of the Act of July 24, 1897, 30 Stat. 191 [U. S. Comp. St. 1901, p. 1675J, applicable to numerous millinery articles and ornaments,, “and artificial *202or ornamental feathers, fruits, grains, leaves, flowers and stems or parts thereof of whatever material composed, not specially provided for.” They are claimed to be within paragraph 449, 30 Stat. 193 [U. S. Comp. St. 1901, p. 1678], for manufactures of * * * grass * * * palm leaf * * * straw, weeds * * * or of which these substances or either of them is the component material of chief value, not specially provided for, * * * . but the terms ‘grass’ and ‘straw’ shall be understood to mean these substances in their natural form and structure, and not the separated fiber thereof.” These bunches are not wrought of grass or palm leaf, which are the only things contained in them that are mentioned in paragraph 449, but are, rather, collections of these things with others, and seem to fall among artificial or ornamental grains and stems, of whatever material composed, as named in paragraph 425, 30 Stat. 191 [U. S. Comp. St. 1901, p. 1675]. The oats and wheat are specially mentioned as grains, and the grasses of that nature appear to be well enough covered by stems.
Decision affirmed.